Citation Nr: 1746881	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-01 310	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board notes that in October 2012 and January 2016, the RO granted the Veteran's respective service connection tinnitus and posttraumatic-stress disorder claims.  As this is a full grant of the benefits sought, these issues are no longer on appeal.  


FINDING OF FACT

On August 11, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his authorized representative in an April 2017 correspondence have withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed without prejudice.




		
B.T. KNOPE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


